Townsend, Judge.
A waiver of the right to be heard on the question of whether the bill of exceptions is correct and complete under Code (Ann.) § 6-908.1 prior to certification by the trial judge does not dispense with service or acknowledgment of service of the bill of exceptions after certification under Code (Ann.) § 6-911, and compliance with the latter section is essential to give this court jurisdiction. Barbaree v. Coffin, 212 Ga. 370 (92 S. E. 2d 860). There being no service, waiver or acknowledgement of service of the bill of exceptions in this case, the writ of error must be

Dismissed.


Gardner, P. J., and Carlisle, J., concur.